Title: Charles Yancey to Thomas Jefferson, 24 November 1816
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir.
            Richmond 24th n Novr 1816
          
          I have always conceived it my duty when in the legislature, to give You all the information I could & Should have written to You, before now, but Seeing Stenographers Admited within the Bar of our house I thought it useless as You Could be More fully informed by the papers. I expect from the present temper of our house, Some more Banks, to the west, will be Chartered. we have upwards of 100 New Members, in the Lower house This Session. enclosed is a Statement, Showing the Situation of the banks here &c that you May have happy days in Your well earned retirement is the Sincere wish of Your friend & mo ob Servant
          Charles Yancey
        